Citation Nr: 0127650	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  98-08 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic lumbar syndrome with degenerative disc 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran had honorable active service from March 19, 1985, 
to March 10, 1988, and other than honorable service from 
March 11, 1988, to May 8, 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a disability 
rating in excess of 20 percent for the veteran's service-
connected low back disorder.  In March 1999, the RO assigned 
a 40 percent disability rating for this condition, effective 
October 17, 1997, the date of the veteran's claim for an 
increased rating.  

The case was previously before the Board in November 1999, 
when it was remanded for additional medical records.  
Unfortunately, as discussed below, another remand is 
necessary.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

In October 2001, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  

The veteran has also claimed entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  See VA Form 9, dated June 23, 1998, and statement 
from the veteran, dated October 9, 2001.  This claim is not 
on appeal before the Board and is referred to the RO for 
appropriate action.


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620, 
45630, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Review of the claims folder indicates the existence of 
potentially relevant evidence which is not on file.  
Specifically, the veteran reported that he was enrolled in 
the VA vocational rehabilitation program in 2000 but was 
incapable of sitting through the classes because of his back.  
He also reported recently being treated for low back problems 
at the Mobile, Tuscaloosa, and Birmingham VA medical 
facilities.  Accordingly, these records should be obtained on 
remand.  See 38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001); 66 
Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(2)).

Additionally, although the veteran underwent VA spine 
examination in November 1998, to ensure that the duty to 
assist him has been fulfilled, he should be afforded an 
additional VA examination after all his treatment records 
have been obtained, and the examiner should be provided 
access to the claims file.  The November 1998 examination is 
also quite dated as to determining the current degree of 
impairment resulting from the veteran's low back disability.  
See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of any treatment 
received from VA and non-VA health care 
providers for any type of symptoms or 
complaints associated with his low back 
disorder from 1999 to the present.  With 
respect to any non-VA health care 
providers identified by the veteran, 
request his authorization to release any 
indicated private medical records to VA.  
Upon receipt of his signed 
authorization(s) for such records, 
attempt to obtain copies of the treatment 
records identified by the veteran.  All 
reports and records received should be 
associated with the claims folder.

2.  Obtain the records of all the 
treatment provided to the veteran for any 
low back complaints or disorders from the 
Mobile, Birmingham, and Tuscaloosa VA 
medical facilities dated since 1999.  
Also, obtain the veteran's VA vocational 
rehabilitation file.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from such sources would be 
futile.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA spine 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests, including x-rays if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should note detailed range 
of motion measurements for the lumbar 
spine and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  38 C.F.R. 
§§ 4.40, 4.45 (2001).

The examiner should also state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  Are there 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

Further, the examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected low 
back disorder upon his ordinary activity, 
including employment.  38 C.F.R. § 4.10 
(2001).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

5.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

6.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

8.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 



